—In a matrimonial action in which the parties were divorced by foreign decree dated February 17, 1993, the defendant appeals from a Qualified Domestic Relations Order of the Supreme Court, Kings County (Rigler, J.), dated October 15, 1997, which, inter alia, directed his pension fund to pay the plaintiff 55% of all benefits payable under his annuity contracts as enforcement of his child support obligations.
Ordered that on the Court’s own motion, the appellant’s notice of appeal is treated as an application for leave to appeal from the Qualified Domestic Relations Order, and leave to appeal is granted {see, CPLR 5701 [c]); and it is further,
Ordered that the Qualified Domestic Relations Order is affirmed, with costs.
Contrary to the defendant’s contentions, the Qualified Domestic Relations Order is valid {see, Internal Revenue Code [26 USC] § 414 [p]; Employee Retirement Income Security Act of 1974, 29 USC § 1056 [d]). Rosenblatt, J. P., Santucci, Friedmann and McGinity, JJ., concur.